USCA1 Opinion

	




       [NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1564                    UNITED STATES OF AMERICA,                            Appellee,                                v.                           JACKIE CLAY,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. Robert E. Keeton, U.S. District Judge]                              Before                      Selya, Circuit Judge,                                          Aldrich and Campbell, Senior Circuit Judges.                                                                     David Duncan, with whom Zalkind, Rodriguez, Lunt & Duncan wason brief, for appellant.     Marianne C. Hinkle, Assistant United States Attorney, withwhom Donald K. Stern, United States Attorney, was on brief, for theUnited States.November 10, 1998          Per Curiam.  This is a single-issue criminal appeal inwhich the defendant argues that the police lacked reasonablesuspicion to stop the taxicab in which he was traveling.  Theproper inquiry is fact-contingent, and an inquiring court mustconsider the totality of the relevant circumstances.  See UnitedStates v. Stanley, 915 F.2d 54, 55 (1st Cir. 1990).  Viewing thecircumstances here extant as a whole, through the eyes ofreasonable, yet experienced, police officers, see United States v.Trullo, 809 F.2d 108, 112 (1st Cir. 1987), we have no doubt butthat the police had a sufficient basis reasonably to suspect thatthe cab contained the individual who had attempted to commit thecrime.  See United States v. Kimball, 25 F.3d 1, 6 (1st Cir. 1994). Consequently, the minimal intrusion that the stop entailed wasfully justified.  See id.          We need go no further.  The judgment below will beAffirmed.